Order entered October 31, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00978-CR
                                      No. 05-13-00979-CR

                            ROY CURTIS STUART JR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                                            ORDER
       The Court GRANTS appellant’s October 27, 2014 request for an extension of time to file

his pro se response only to the extent that the pro se response is now due by DECEMBER 31,

2014. No further extensions will be granted. If the pro se response is not received by the

specified date, the appeal will be submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Roy Stuart,

TDCJ No. 1870750, Coffield Unit, 2661 F.M. 2054, Tennessee Colony, Texas 75884.

                                                      /s/    ADA BROWN
                                                             JUSTICE